Citation Nr: 0909143	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hyperthyroidism.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The Veteran has active service from February 1995 and 
November 1995, and from April 1997 to March 2003. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2008, the Board remanded the claim for 
additional development.  


FINDING OF FACT

The Veteran does not have hyperthyroidism as the result of 
disease or injury that was present during her active military 
service.


CONCLUSION OF LAW

Hyperthyroidism was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she has hyperthyroidism due to her 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

The Veteran's service treatment reports do not show that she 
was ever diagnosed with hyperthyroidism.  With regard to her 
first period of active duty, there are no relevant findings 
or diagnoses.  As for her second period of active duty, a 
report, dated in January 2002, shows that the Veteran 
received post-natal care and that she was noted to have a 
normal thyroid that was "slightly enlarged."  The 
assessment was "normal well woman" with a notation of a 
slightly enlarged thyroid.  Laboratory tests, dated in 
January 2002, indicate that the Veteran had an abnormally low 
TSH (thyroid-stimulating hormone) with FREE T3 and T4 values 
that were within normal limits.  An August 2002 report is 
somewhat difficult to read, but appears to show treatment for 
left knee pain, with notations that there were no symptoms of 
hyperthyroidism, that weight loss was recommended, and that 
she needed to control her calorie intake.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2003 and 2008.  This 
evidence includes reports from C.K.K., M.D., dated between 
2004 and 2005, which include a laboratory report, dated in 
November 2004, which shows that the Veteran's TSH value was 
not within normal limits.  Reports, dated in December 2004, 
show that it was recommended that the Veteran exercise, and 
control her diet, and weight.  They contain several 
impressions of hyperthyroidism.  One of these reports, 
apparently written by an endocrinologist, notes a history of 
low TSH values, and states that clinically, there was no sign 
of hyperthyroidism.  

VA progress notes, dated between 2005 and 2007, include a 
June 2005 report which notes hyperthyroidism, and an August 
2006 report which notes a history of "hyperthyroid," and 
thyroid nodule.  An October 2006 report notes that her TSH 
values were still suppressed, with normal T3 and T4 values.  
The report further notes, "No clear cut evidence of 
hypothyroid."  Other progress notes indicate a history that 
included "disorders of the thyroid NEC" (not elsewhere 
classified).  

In July 2008, the Board remanded this claim inter alia to 
afford the Veteran an examination and to obtain an 
etiological opinion.  

A VA report, dated in September 2008, states that the 
Veteran's C-file was reviewed, and that it is a well-known 
fact that an individual can have a suppressed TSH level and 
not have hyperthyroidism, especially with a normal FT4 and 
FT3.  The report further notes that the Veteran's current TSH 
level (obtained that same month), was 0.36, and that this was 
normal.  It was concluded that the Veteran does not have 
hyperthyroidism. 

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).   In this case, the Board finds 
that the September 2008 VA report is highly probative 
evidence which shows that the Veteran does not have the 
claimed condition.  This report is the most recent report of 
record, and it was based on a review of the Veteran's C-file, 
as well as current laboratory results, which indicate that 
her TSH level is normal.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.).  Although the Veteran has, at times, had 
suppressed TSH levels, and been suspected of having 
hyperthyroidism, this evidence is more distant in time than 
the September 2008 VA report, and therefore is considered 
less probative of her current condition.  The probative value 
of this evidence is further reduced by the fact that none of 
these reports are shown to have been based on a review of the 
Veteran's C-file, or any other detailed and reliable history.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that hyperthyroidism is due to service.  In 
this case, the totality of the medical evidence outweighs the 
Veteran's lay contentions, particularly when considering the 
service treatment records and post-service VA medical records 
(which indicate that the Veteran does not have 
hyperthyroidism).  The benefit of the doubt rule does not 
apply as the preponderance of the evidence is against the 
claim.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).

Duties to Notify and Assist

VA has satisfied its duties to the Veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a letter, dated in February 2005, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The February 2005 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA has complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  
The RO has obtained the Veteran's service treatment records, 
as well as VA and non-VA medical records.  A recent medical 
opinion has been obtained as to whether the Veteran has the 
claimed condition, and as the Board has determined that she 
does not have the claimed condition, an etiological opinion 
is not required.  See 38 C.F.R. § 3.159(d).  To the extent 
that the Board's July 2008 Remand requested that the Veteran 
be afforded an examination in association with obtaining an 
etiological opinion, the September 2008 VA report states, 
"It was determined that an evaluation was not indicated to 
fulfill the intent of the request."  However, the report 
shows that the Veteran's TSH level was measured, and that it 
was determined to be normal.  Furthermore, the VA physician 
indicated that the Veteran's C-file had been reviewed, that 
she does not have the claimed condition, and that an 
examination was therefore unnecessary.  Under the 
circumstances, the Board finds that the RO has substantially 
complied with the July 2008 remand, and that no prejudice has 
accrued to the Veteran.  See Dyment v. West, 13 Vet. App. 
141, 146-147 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

Simply stated, the service and post-service medical record 
provides evidence against this claim.  The Board therefore 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Veteran has not been prejudiced 
by a failure of VA in its duty to assist, and any violation 
of the duty to assist could be no more than harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER


The appeal is denied.


____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


